Citation Nr: 1111728	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO in Muskogee, Oklahoma, which denied service connection for hearing loss and tinnitus.

The Veteran testified before the undersigned at an October 2009 videoconference hearing.  A transcript of the hearing has been associated with the claims file.

In November 2009, the Board remanded these claims for further development.  They now return for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board regrets the further delay, these claims must be remanded again for additional development to ensure an accurate and complete record on appellate review. 

The Board finds that a new VA opinion is warranted which takes into account the Veteran's puretone thresholds at separation from service when converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  In this regard, pursuant to the Board's November 2009 remand directive, a VA audiological examination was conducted in December 2009 in which the examiner reviewed the claims file, interviewed and examined the Veteran, and provided a complete rationale for the opinion stated.  However, in making a determination as to whether the Veteran's hearing loss and tinnitus were related to service, the examiner did not convert the Veteran's puretone thresholds in the August 1962 separation audiological examination from ASA units to ISO units.  As noted by the Board in the body of its remand, service department audiometric readings prior to October 31, 1967 must be converted from ASA units to ISO units, as it is presumed they were obtained using ASA units unless shown otherwise.  Indeed, one of the main reasons for the Board's remand was that the puretone thresholds in the August 1962 separation examination showed some hearing loss at 3000 Hertz in the left ear when converted.  Because the VA examiner did not convert these puretone thresholds, the Veteran was found to have normal hearing at separation.  The examiner concluded that the Veteran's hearing loss disability was less likely than not related to service based on this finding.  The examiner also came to the same conclusion with respect to the Veteran's tinnitus based in part on the finding that the Veteran's hearing was normal at separation.  Because this finding is not accurate when the Veteran's converted puretone thresholds are considered, the examiner's opinion is not sufficient for the purpose of making a decision on these claims. On remand, a new opinion should be provided that takes into account the Veteran's converted puretone thresholds at separation.  

Finally, in the June 2009 private examination report, the Veteran stated that he was found to have significant hearing loss at the 1978 enlistment examination for the Army Reserve.  As this evidence is potentially relevant to the Veteran's claims, the agency of original jurisdiction (AOJ) should take this opportunity to obtain any outstanding Army Reserve records. 


Accordingly, the case is REMANDED for the following actions:

1. The AOJ should make every effort to obtain all outstanding records from the Veteran's period of service with the Army Reserve, to include his Veteran's 1978 enlistment examination report.  If the AOJ is unable to obtain these records and concludes that further efforts would be futile, the AOJ should document such a finding.  The Veteran should also be notified of the AOJ's inability to obtain this record and the efforts which had been made to that end.  A copy of such notification must be associated with the claims file. 

2. After the above development is completed and any other development that may be warranted based on additional information or evidence received, a VA audiological opinion should be obtained addressing the likelihood that the Veteran's bilateral hearing loss disability and tinnitus are related to service.  The Veteran need not be scheduled for another examination.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  

As discussed in the body of this remand and in the Board's November 2009 remand, the examiner must convert all service department audiometric readings prior to October 31, 1967 from ASA to ISO units.

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's bilateral hearing loss disability and tinnitus are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board.  In this regard, it is not sufficient for the examiner simply to note whether the Veteran had hearing loss or not at separation.  Rather, the examiner must explain the significance of this finding in terms of whether there is a relationship between the Veteran's current hearing loss disability and tinnitus and his period of service.  

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.  

3.  Then, the AOJ should readjudicate these claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


